DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Species III, Subspecies B (claims 1-20) in the reply filed on 08/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 16 is objected to because of the following informalities:  “a copper layer”, line 1, needs to be changed to “the copper layer” because it is not a first mentioned.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 6 (and dependent claims 7-8 dependent thereon) recites the limitation "insulating material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
● Claim 20 recites the limitation "individual IPD die" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is noted that claim 20 directly or indirectly depends on claims 9 and 15.  However, “individual IPD die” has not previously mentioned in any claim 9 or 15.  Therefore, it is not clear “individual IPD die” is referred to which element in claims 9 and 15.  
For the examination purpose, "individual IPD die" is assumed as a structure comprising “at least one passive component embedded in an insulator material” as previous mentioned in independent claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al (US 9,276,104) in view of Nishijima (US 6,800,920) and Tsui et al (US 6,800,920).
Regarding claim 1, Tsunemi (Figs. 3-12) discloses a method comprising: embedding at least one passive device 12/13 (i.e., wirings, column 10, lines 19-23) in an insulator material 14 disposed on a front surface of an inactive supporting substrate (1-3); and forming a through-substrate via (TSV) from a backside of the substrate to a front surface of the substrate and exposing a terminal 12 in the insulator material 14 (Fig. 9a).
Tsunemi does not disclose the passive device having a device body between two device terminals.
However, Nishijima (Fig. 4D) teaches a method comprising: embedding at least one passive device 415 (i.e., capacitor, column 9, lines 30-33) in an insulator material disposed on a front surface of an inactive supporting substrate 424, the passive device 415 having a device body 428 between two device terminals 426/429; and forming a tapered through-substrate via (TSV) 427 that exposes a device terminal 426.  Accordingly, it would have been obvious to modify the method of Tsunemi by forming the passive device having a device body between two device terminals because it is an intended use in order to provide a passive component for an RF passive circuit, as taught by Nishijima (column 9, lines 3-5).
Neither Tsunemi nor Nishijima disclose the through-substrate via having a shape as claimed. 
However, Tsui (Fig. 3) teaches  a method comprising: forming a tapered through-substrate via (TSV), the TSV having a tapered wall sloping in from a wider surface opening of the TSV at a backside of the substrate 20 to a narrower opening at the front surface of the substrate, a substrate portion 20 of the TSV having a width at the front surface of the substrate wider than a width of an insulator material portion 30 of the TSV at the front surface of the substrate.  Accordingly, it would have been obvious to further modify the method of Tsunemi by forming the through-substrate via having a shape as set forth above in order to minimize damage to the active region, as taught by Tsui ([0032]).
Regarding claim 2, Nishijima (Fig. 4D) further teaches the device body includes at least one of: an inductive wire or line structure of an inductor 414, a resistive material pad of a resistor, or capacitor gap material pad 428 of a capacitor 415.
Regarding claim 3, Tsunemi (Figs. 3-12) discloses disposing a conductive layer 20a on the backside of the substrate, in the TSV along the wall, and in an insulator material cavity formed by the TSV, the conductive layer defining an electrical connection to the device terminal of the at least one passive device that is embedded in the insulator material 14.
Tsunemi does not disclose the conductive layer is a copper layer.
However, Tsui (Fig. 3) further teaches disposing a conductive layer 84 on the backside of the substrate, in the TSV along the wall, and in an insulator material cavity formed by the TSV, the conductive layer 84 is a copper layer ([0008]).  Accordingly, it would have been obvious to use copper as a material for the conductive layer of Tsunemi because as is well known, copper would provide excellent conductivity characteristics.
Regarding claim 4, Tsunemi further discloses the tapered TSV includes a two-step etching process with a first etch to etch the substrate portion of the TSV (Fig. 8b) and a second etch to etch the insulator material portion of the TSV (Fig. 9a).
Regarding claims 5 and 8,  Tsunemi does not disclose the insulator material cavity formed by the TSV extends to a depth of at least 5 µm in the insulator material.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of the forming the cavity depth in the insulator material.  Therefore, it would have been obvious to extend the TSV in the insulator material to a depth in a range as claimed because such depth can be adjusted depending upon the desired location of the passive device.
Regarding claim 6, Tsunemi (Figs. 3-12) discloses a method comprising: embedding at least one passive device 12/13 (i.e., wirings, column 10, lines 19-23)  in an insulator material 14 disposed on a front surface of a substrate (1-3); forming a through-substrate via (TSV) Va extending from a backside of the substrate toward the front surface of the substrate and extending to a depth in the insulator material disposed on the front surface of the substrate exposing a device terminal 12 that is embedded in the insulator material; and disposing a conductive layer 20a disposed on the backside of the substrate and in the TSV, the conductive layer 20a defining an electrical connection through the TSV to the exposed device terminal embedded in the insulator material.
Tsunemi does not disclose the passive device having a device body between two device terminals.
However, Nishijima (Fig. 4D) teaches a method comprising: embedding at least one passive device 415 (i.e., capacitor, column 9, lines 30-33) in an insulator material disposed on a front surface of an inactive supporting substrate 424, the passive device 415 having a device body 428 between two device terminals 426/429; and forming a tapered through-substrate via (TSV) 427 that exposes a device terminal 426.  Accordingly, it would have been obvious to modify the method of Tsunemi by forming the passive device having a device body between two device terminals because it is an intended use in order to provide a passive component for an RF passive circuit, as taught by Nishijima (column 9, lines 3-5).
Neither Tsunemi nor Nishijima disclose the through-substrate via having a shape as claimed. 
However, Tsui (Fig. 3) teaches  a method comprising: forming a tapered through-substrate via (TSV), the TSV having a tapered wall sloping in from a wider surface opening of the TSV at a backside of the substrate 20 to a narrower opening at the front surface of the substrate, a substrate portion 20 of the TSV having a width at the front surface of the substrate wider than a width of an insulator material portion 30 of the TSV at the front surface of the substrate.  Accordingly, it would have been obvious to further modify the method of Tsunemi by forming the through-substrate via having a shape as set forth above in order to minimize damage to the active region, as taught by Tsui ([0032]).  Tsui further teaches the use of copper as a material for the conductive layer 84 because copper is a known metal material having excellent conductivity characteristics.
Regarding claim 7, Tsunemi further discloses a wafer bump solder 22.  Therefore, it would have been obvious to couple the bump solder to a conductive pad of a circuit board in order to electrical connect Tsunemi’s device to the other electronic devices on the circuit board for forming an electronic system.
Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al (US 9,276,104) in view of Xue et al (US 2016/0079203).
Regarding claim 9, Tsunemi (Figs. 3-12) discloses forming a through-substrate via (TSV) Va from the backside of the substrate (1-3), the TSV defining interconnect access to at least one passive component (i.e., wirings, column 10, lines 19-23) embedded in an insulator material 14 disposed on a front surface of the semiconductor substrate.
Tsunemi does not disclose grinding a backside of a semiconductor substrate to reduce a thickness of a central portion of the semiconductor substrate while leaving a ring on an outer portion of the substrate.
However, Xue (Figs. 4-6) teaches a method comprising grinding a backside of a semiconductor substrate 104 to reduce a thickness of a central portion of the semiconductor substrate while leaving a ring 105 on an outer portion of the substrate.  Accordingly, it would have been obvious to modify the method of Tsunemi by grinding a backside of a semiconductor substrate to reduce a thickness of a central portion of the semiconductor substrate while leaving a ring on an outer portion of the substrate in order to provide a mechanical support for the thinned wafer substrate, as taught by Xue ([0027]).
Regarding claims 11 and 13, Xue (Figs. 4-6) teaches: he grinding the backside of the substrate includes using a grind process that thins the central portion of the substrate to be at least three-quarters or less of an original thickness ([0027]); and grinding the mechanical support ring on the outer portion of the substrate to a reduced height (Fig. 6).
Regarding claim 12, Tsunemi further discloses the forming the TSV from the backside of the substrate includes dry etching of the substrate (Fig. 8b and column 16, lines 8-12)  followed by etching of the insulator material to expose a terminal of the at least one passive component embedded in the insulator material (Fig. 9a).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al and Xue et al as applied to claim 9 above, and further in view of Nishijima (US 6,800,920).
Tsunemi does not disclose the at least one passive component includes at least one of an inductor, a resistor, or a capacitor having a terminal embedded in the insulator material.
However, Nishijima (Fig. 4D) teaches a method comprising: embedding at least one passive device 415 (i.e., capacitor, column 9, lines 30-33) in an insulator material disposed on a front surface of an inactive supporting substrate 424, the passive device 415 is a capacitor having a terminal embedded in the insulator material; and forming a tapered through-substrate via (TSV) 427 that exposes a device terminal 426.  Accordingly, it would have been obvious to further modify the method of Tsunemi by forming the passive device as a capacitor because it is an intended use in order to provide a passive component for an RF passive circuit, as taught by Nishijima (column 9, lines 3-5).
Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al and Xue et al as applied to claim 9 above, and further in view of Miura (US 2010/0019387).
Regarding claim 14, Tsunemi (Figs. 3-12) further discloses the forming the TSV Va from the backside of the substrate, but does not disclose the TSV having tapered shape as claimed.
However, Miura (Figs. 3B and 6A-6E) teaches a method comprising forming a TSV from the backside of the substrate includes etching a tapered TSV, the tapered TSV having a tapered wall sloping in from a wider surface opening to a narrower TSV bottom.  Accordingly, it would have been obvious to further modify the method of Tsunemi by forming the TSV having tapered shape as set forth above because as is well known, such tapered shape of the TSV would improve the filling of the conductive material by preventing void generated in the via.
Regarding claim 15, Tsunemi (Figs. 3-12) further discloses the forming the TSV from the backside of the substrate includes plating a conductive layer 20a (column 17, lines 28-31) on the backside of the substrate and in the TSV along a wall of the TSV and over a TSV bottom, the plated conductive layer defining an electrical connection to a terminal 12a of the at least one passive component embedded in the insulator material.
Tsunemi does not disclose the conductive layer is a copper layer.
However, Miura (Fig. 3B) further teaches disposing a conductive layer 33 on the backside of the substrate, in the TSV along the tapered wall  and over the TSV bottom, the conductive layer 33 is a copper layer ([0033]).  Accordingly, it would have been obvious to use copper as a material for the conductive layer of Tsunemi because as is well known, copper would provide excellent conductivity characteristics.
Regarding claims 16-17, Miura (Fig. 3B) further teaches: the plating the copper layer 33 ([0033]) on the backside of the substrate and in the TSV along the tapered wall and over the TSV bottom includes depositing a titanium- copper (Ti-Cu) barrier (interface layer formed between titanium layer 31 and copper layer 32) and seed layer 32 ([0033]) on the backside of the substrate and in the TSV along the tapered wall; and the plating the copper layer on the backside of the substrate and in the TSV along the tapered wall and over the TSV bottom includes growing an oxide layer 19 ([0034]) on the backside of the substrate and then plating the copper layer.
Regarding claim 19, Tsunemi (Figs. 3-12) further discloses forming a solder resist layer 21; and, forming a wafer bump or a ball BGA in contact with the conductive layer 20a.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al, Xue et al  and Miura as applied to claim 15 above, and further in view of Chen (US 9,997,481).
Tsunemi does not disclose applying an under-bump metal (UBM) etch to the copper layer.
However, Chen (Fig. 1-9) teaches a method comprising applying an under-bump metal (UBM) etch 14 to the copper layer 12b (column 5, lines 1-3).  Accordingly, it would have been obvious to further modify the method of Tsunemi by applying an under-bump metal (UBM) etch to the copper layer because as is well known, such UBM would function as barrier/adhesion for the copper layer.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunemi et al, Xue et al  and Miura as applied to claim 15 above, and further in view of Yu et al (US 11,037,904).
Tsunemi does not disclose affixing a dicing tape to the substrate; dicing the substrate into individual IPD die; and picking the individual dies IPD die from the dicing tape.
However, Yu (Figs. 3-5) teaches a method comprising: affixing a dicing tape 120 (column 5, lines 65-67) to the substrate 102; dicing the substrate into individual IPD die 100 (Fig. 5 and column 3, lines 28-33); and picking the individual dies IPD die 100 from the dicing tape 120 (i.e., pick-and place tool, column 6, lines 31-36).  Accordingly, it would have been obvious to affixing a dicing tape to the substrate of Tsunemi and dicing the substrate into individual IPD die in order to provide a multiple similar IPD dies from the large substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817